Citation Nr: 1302393	
Decision Date: 01/22/13    Archive Date: 01/31/13	

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

4.  The propriety of the severance of service connection for irritable bowel syndrome, effective October 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, mother, and father-in-law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 1995, with service in Turkey from December 1994 to April 1995, and additional service in the United States Air Force Reserves.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Board denied entitlement to service connection for fibromyalgia, headaches, and a skin disorder.  The Board additionally found that severance of service connection for irritable bowel syndrome effective October 1, 2008 was proper.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  The Court in a June 2011 Order vacated the Board's August 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a June 2011 Joint Motion.

In December 2011, the Board remanded the case for additional development.  Subsequent to that remand, the Veteran, in correspondence of June 2012, claimed entitlement to a total disability rating based upon individual unemployability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's prior remand in December 2011, it was noted that, at the time of the Board's August 2010 decision, it had been determined that, while the Veteran had served at Incirlik Air Force Base in Turkey, and received the Southwest Asia Service Medal, he had not, in fact, served in the Southwest Asia Theater of Operations during the Persian Gulf War as that term was defined by 38 C.F.R. § 3.317 (2012).  Under the circumstances, the Board found that the Veteran could not be considered a Persian Gulf Veteran as a matter of law, and, accordingly, was not entitled to presumptive service connection for chronic disabilities to include fibromyalgia, headaches, and a skin disorder.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2012).

In light of the finding that the Veteran was not a Persian Gulf Veteran, the Board found that the Veteran's claims of entitlement to service connection for fibromyalgia, headaches, and a skin disorder could not be granted on a presumptive basis.  Following a full review of all pertinent evidence of record, the Board additionally determined that there was no competent or credible evidence of fibromyalgia, headaches, or a chronic skin disorder in service, or a nexus between any postservice diagnoses of those disabilities in service, to include continuity of symptomatology.  Finally, the Board determined that, inasmuch as the previous award of service connection for irritable bowel syndrome had been premised upon the belief that the Veteran was a Persian Gulf War Veteran who had served in the Southwest Asia Theater of Operations, a belief the evidence demonstrated to be false, the RO properly severed service connection for irritable bowel syndrome because the award of service connection was clearly and unmistakably erroneous.

In the June 2011 Joint Motion granted by the Court, however, the parties to the motion agreed that the Board had failed to undertake proper efforts to verify the Veteran's claimed service in Southwest Asia.  More specifically, in September 2007, the parties to the Joint Motion noted that the RO had asked the National Personnel Records Center to verify that the Veteran had service in, or in the air space over, the locations identified in 38 C.F.R. § 3.317 as constituting Southwest Asia service.  The National Personnel Records Center responded that the Veteran had received the Southwest Asia Service Medal, but that it could not determine the dates or locations of his qualifying service.  While it was recommended that the RO "contact HQ: AFPC/DPPPR, Randolph Air Force Base, Texas," to assist in making a determination, the RO did not act on that suggestion.

The parties to the Joint Motion further agreed that the Board had failed to obtain unit records from the appropriate Air Force records custodian in an attempt to corroborate the Veteran's January 2010 Board hearing testimony that he flew over Iraq and Saudi Arabia in Airborne Warning and Control System (AWACS) aircraft while assigned to Incirlik Air Force Base, Turkey.  While the Board, in the course of its decision, found that the Veteran had not provided enough information to allow VA to attempt to verify his allegation, the parties to the Joint Motion agreed that the record did, in fact, contain sufficient information for such verification.  More specifically, the parties to the Joint Motion found that the record confirmed that the Veteran had served at Incirlik Air Force Base from December 1994 to April 1995 with the Combined Task Force, Operation Provide Comfort, and that the Veteran was serving with the 509th Civil Engineer Squadron less than three weeks before arriving in Turkey.  Under the circumstances, the parties to the Joint Motion agreed that this was sufficient information to request unit records from the appropriate Air Force custodian.

Finally, with regard to the propriety of the severance of service connection for irritable bowel syndrome, the parties to the Joint Motion found that the Board had failed to explain why the Veteran's January 2010 testimony that he had flown aboard AWACS aircraft over Iraq and Saudi Arabia was not evidence of his service in the Southwest Asia Theater of Operations sufficient to prevent the RO's award from being clearly and unmistakably erroneous.  More specifically, while the Board addressed the Veteran's testimony at an earlier point in its decision, it rejected that testimony because there was no objective evidence to support the allegation.  In so finding, however, the Board was found to have failed to make a determination on the competency or credibility of the Veteran's hearing testimony, or explain why his testimony required corroboration by other evidence.  Such explanation was necessary, given that VA bore the burden of establishing that it was clear and unmistakable error for the RO to find that the Veteran served in the Southwest Asia Theater of Operations. 

In light of the aforementioned, at the time of the December 2011 remand, the Board requested that the RO/AMC contact the appropriate service department and/or records storage facility, to include, specifically, HQ: AFPC/DPPPR, Randolph Air Force Base, Texas, in an attempt to verify the Veteran's service in the Southwest Asia Theater of Operations, as defined by 38 C.F.R. § 3.317(e).  The Board was particularly interested in securing any evidence which would verify the Veteran's assertion that he flew over Iraqi or Saudi Arabian air space.  The Board additionally requested that further efforts be undertaken to definitively determine whether the Veteran participated in Combined Task Force Operation Provide Comfort in the geographical area defined by 38 C.F.R. § 3.317(e).  

The Board further requested that the RO/AMC contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request that they obtain the Veteran's unit records from the 509th Civil Engineer Squadron for the period from December 1994 to April 1995, to include, in particular, any unit records which would verify the Veteran's assertion that he flew over Iraqi or Saudi Arabian air space.  Once again, it was requested that efforts be undertaken to definitively determine whether the Veteran participated in Combined Task Force Operation Provide Comfort in the geographical area defined by 38 C.F.R. § 3.317(e).  

Pursuant to the Board's December 2011 request, the United States Air Force Historical Research Agency, in February 2012, indicated that AWACS stationed at Incirlik "did not fly over Iraq or Saudi Arabia," but, rather, stayed strictly over Turkey.  This was due to the fact that it was too dangerous for them to be over Iraq, and that they were able to successfully control the flights over Iraq from their positions over Turkey.  Moreover, another contingent of AWACS based in Riyadh, Saudi Arabia, made it unnecessary for Incirlik AWACS to travel to Saudi Arabia.  

The Air Force Historical Research Agency further indicated that civil engineering personnel "did not fly" on AWACS.  Rather, each (AWAC) crew position existed for the sole purpose of flying the aircraft control mission.  Accordingly, civil engineering personnel had "no business" (sic) on AWACS flights, and were "not authorized" (sic) to be on the aircraft.  Further, in September 2012, the JSRRC indicated that documentation submitted by the Combined Task Force Provide Comfort did not document personnel from the 509th CE Squadron, 509th Bombardment Wing being assigned to the task force.  Under the circumstances, the Veteran's claimed exposure could not be conceded due to a lack of corroborating information.  This evidence, when compared to the appellant's testimony, severely damages his credibility.

Based on the aforementioned, it would appear that the Veteran did not, in fact, serve "on the ground" or "in the air" over the geographical area specified for purposes of presumptive service connection.  However, in April 2012, the Veteran submitted evidence from his private physician to the effect that, based on his review of the Veteran's service medical records, civilian medical records, and VA progress notes, the disabilities in question, which is to say, fibromyalgia, headaches, a skin disorder, and irritable bowel syndrome, were as likely as not directly related to inoculations with various vaccines (including botulinum and anthrax), as well as exposure to various chemical agents, during his service in the Persian Gulf War.  Significantly, prior to April 2012, there was no objective evidence suggesting a potential nexus between the disabilities at issue and the Veteran's active military service.  Moreover, the Veteran has now received a diagnosis of migraine headaches, a diagnosis not previously of record.  

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection on a direct basis.  Accordingly, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC must contact the appropriate service department and/or record storage facility, in an attempt to verify vaccinations received by the Veteran in the context of his service in the Persian Gulf.  To the extent possible, an attempt should also be made to verify the Veteran's alleged exposure to toxic chemical agents during that same period of his active military service.  Any information secured must be made a part of the Veteran's claims folder.  Should such information prove unavailable, the RO/AMC should specifically so state.  

2.  Any pertinent VA or other inpatient or outpatient treatment records not currently contained in the Veteran's claims file should then be obtained, and incorporated in the claims folder.  Duplicate records should not be added to the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  Thereafter the Veteran must be afforded a VA examination by an appropriate physician specialist in order to determine the nature and etiology of his claimed fibromyalgia, headache disorder, skin disorder, and irritable bowel syndrome.  The Veteran is to be notified that it is his responsibility to report for any ordered examination, and to cooperate in the development of his claims.  The Veteran is to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examining physician must specifically opine whether it is at least as likely as not that the Veteran's fibromyalgia, headache disorder, skin disorder, and irritable bowel syndrome had their origin during, or are in some way directly the result of, the Veteran's period of active military service, to include, specifically, his service in the Persian Gulf, to include due to vaccinations received during such service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiner must specifically address the March 2012 opinion of Dr. Paul S. Bishop which may be reviewed in volume 5 of the claims file.  Access to the claims folders, Virtual VA, and a separate copy of this REMAND must be made available to and reviewed by any and all examiners prior to completion of any examination.  In addition, all examiners must specify in the reports that the claims file and Virtual VA records have been reviewed.

4.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all 
records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC must then readjudicate the Veteran's claims of entitlement to service connection for fibromyalgia, headaches, and a chronic skin disorder (to include as due to an undiagnosed illness), as well as the propriety of severance of service connection for irritable bowel syndrome effective October 1, 2008.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since October 2012.  An appropriate period of time must be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



